B. F. SAFFOLD, J.
The case of Hale v. Houston, Sims dc Co., January term, 1870, decides that Confederate treasury notes is not a valid consideration in an unexecuted contract. — Herbert & Gessler v. Easton, 43 Ala. p. 547, and Thorington v. Smith, 8 Wall. p. 1, assert the proposition that a contract which might have been discharged by the payment of Confederate currency is valid, with this only apparent difference — that in the former it was held, construing an ordinance of the State, that the measure of damages for the breach of such a contract was the value of the property at the date of the sale, and in the latter, the value of the currency in lawful money, at the same date, was declared to be the measure, of recovery. It is manifest that, unless the contrary is shown, the value of property at the. date of its sale in lawful money is the value of the currency agreed to be taken in exchange in the same money, on the axiom that things which are equal to the same thing are equal to each other, at least so far as the parties to such a contract are concerned.
*290In Ponder v. Scott, June term, 1869, the acceptance ot payment in Confederate currency of a debt by the owner in his own right, and not in a fiduciary capacity, was held to extinguish the debt, on the ground of a person’s privilege to do as he pleases with his own, and the binding effect of voluntary acts when completed.
In this case, if there had been only an agreement to sell the cotton, or even an actual sale of it for Confederate currency, which was paid without a delivery of the cotton, the principle in Hale v. Houston, Sims & Co., supra, would govern it. But inasmuch as the jury might well infer from the evidence that Mrs. McNeil had parted with the ownership and possession of the property sold, and had become the bailee of the plaintiff, in which case the contract would have been completely executed, the charge of the court was calculated to mislead the jury, and, in that respect was erroneous.
While Confederate treasury notes can not be considered a sufficient consideration to support a contract for the sale of property; yet, if the property was delivered, and payment in such currency accepted, and the vendor held the property as bailee only of the purchaser, he is liable in an action of trover if he converts it.
The judgment is reversed and the cause remanded.